Citation Nr: 0433924	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  95-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for weak feet 
with calluses and arthritis of the left foot, to include the 
issue of entitlement to an extraschedular rating.

WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
April 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision.  The veteran filed a 
notice of disagreement in February 1994, the RO issued a 
statement of the case in March 1994, and the veteran 
perfected his appeal in March 1994.  The Board remanded this 
case in August 1997 and July 2003.


FINDING OF FACT

The veteran's service-connected weak feet disability has been 
essentially stable, but has resulted in subjective complaints 
of pain, weakness, stiffness, swelling, fatigue, and lack of 
endurance; the condition does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular rating criteria.


CONCLUSION OF LAW

A schedular rating in excess of 50 percent is not warranted 
for weak feet with calluses and arthritis of the left foot, 
and the evidence does not warrant referral for consideration 
of an extraschedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.71a, 4.73, 4.124a, Diagnostic Codes 5003-5010, 5172, 5276 
through 5284, 5292 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The United States Court of Appeals for Veterans Claims 
(CAVC), in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II), has held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

While it was impossible for the veteran to be provided VCAA 
notification prior to the original adjudication in January 
1994 (because the VCAA had not yet been enacted), the veteran 
was subsequently provided proper VCAA notification (in a 
letter dated in May 2001 and December 2001).  These letters - 
along with numerous other correspondence, various statements 
and supplemental statements of the case, and two Board 
remands - collectively informed him about information and 
evidence not of record that would be necessary to 
substantiate his claim for increased rating.  Thereafter, in 
a July 2004 supplemental statement of the case, the RO 
reconsidered the veteran's claim.  In short, the veteran has 
been abundantly informed of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession, 
and any defect as to the timing of the notice did not 
prejudice the veteran.   

During the course of this appeal, the RO has obtained and 
reviewed numerous VA and private medical records (including 
those requested and received from the Social Security 
Administration).  Indeed, the sheer number of medical records 
associated with the claims file and reviewed during this 
appeal can only be described as voluminous.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

In July 1997, a hearing was held before the undersigned, who 
is the veterans law judge rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  The veteran also testified before a 
local hearing officer in May 1999.  The transcripts of both 
hearings have been obtained and were carefully reviewed by 
the Board. 

The veteran underwent examinations for VA purposes in August 
1998 and May 2003, and the reports of these examinations were 
carefully reviewed by the Board (along with reports of 
numerous other examinations conducted during outpatient 
visits and hospitalizations).  VA has made a reasonable 
effort to have the veteran examined.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

II.  Claim for increased rating, to include
extraschedular consideration

By an October 1958 rating decision, the RO granted service 
connection for bilateral weak feet and assigned an initial 10 
percent rating for this disability.  By a March 1974 rating 
decision, the RO included calluses and arthritis of the left 
foot as part of the service-connected disability and 
increased the rating to 30 percent.  The rating was increased 
to 50 percent by a July 1978 rating decision.  In decisions 
dated in September 1987 and June 1990, the Board denied an 
increased rating.  

The veteran once again sought an increased rating in a June 
1993 written statement.  He wrote (in pertinent part) that 
his feet had arthritis, gout, swelling, ulcers, and a 
constant burning sensation.  He also complained of recurring 
ulcers on both feet which required treatment.  

The voluminous VA records associated with the claims file 
reflect (in pertinent part) outpatient treatment for many 
conditions unrelated to the veteran's lower extremities.  
However, he did seek treatment for foot symptoms (including 
decreased sensation, flaring ulcers, and draining lesions) 
between October 1990 and December 1990, and in March 1991 and 
June 1993.  

In a December 1993 written statement, he asserted that he had 
not worked in nine years because of his bilateral foot 
condition (along with a heart condition and diabetes).   In a 
February 1994 written statement, he indicated that he had 
undergone surgery for colon cancer in February 1994 (he also 
reported having problems with his eyes).  

Private medical records reflect (in pertinent part) 
outpatient treatment for symptoms such as bilateral 
onychomycosis, exostosis, and edema of both feet throughout 
1993 and 1994.  In December 1994, January 1996, and February 
1996, he was hospitalized at a VA facility for polyposis 
coli.  During the December 1994 hospitalization, he underwent 
a subtotal colectomy with an ileoproctostomy, while during 
the February 1996 hospitalization, he underwent an 
abdominoperineal resection.  

In a June 1996 written statement, the veteran asserted that 
he was unable to hold a job, although he indicated that this 
was due to his December 1994 colon surgery (which left him 
with constant rectal bleeding and a colostomy bag).  While he 
complained about his bilateral foot condition, he also 
referenced having a heart condition, diabetes, and an eye 
condition.  He also wrote that a nurse assisted him three 
days a week.  

In June 1996, the veteran was briefly hospitalized for 
complaints of a septic right foot with abscess, fever, and 
prolonged chest pain.  In July 1996, he was transferred to a 
VA facility where he underwent an emergent, guillotine below-
the-knee amputation.  On admission, it was noted that he also 
had a 37-year history of insulin-dependent diabetes mellitus, 
as well as a history of coronary artery disease (status post 
catheterization 18 years before), chronic renal 
insufficiency, and retinopathy.  The veteran tolerated the 
amputation well without any complications.  On discharge, it 
was noted that he was capable of handling any clerical work 
or work that did not require constant standing.    

Subsequently in July 1996, the veteran was hospitalized at a 
VA facility for renal tubular acidosis, Type IV.  He 
underwent a renal ultrasound during this hospitalization.  He 
sought VA outpatient treatment for coronary artery disease in 
October 1996.  In November 1996, he sought outpatient 
treatment to drain his right stump (which was noted to be 
possibly infected).  During November 1996 and February 1997 
visits to an amputation clinic, his stump appeared to be in 
good condition.  With his prosthesis and a cane, he was able 
to walk at least 100 feet without human assistance.  

At his July 1997 Board hearing, the veteran asserted that his 
left foot was "dark looking."  He said that he had plantar 
warts all day and that he visited the podiatrist about every 
two months.  He complained of poor circulation and constant 
numbness in his feet.  Moving his ankle apparently caused 
some pain but he could do some walking and could medicate it 
with salves and cream he got from VA.  

The veteran received VA outpatient treatment for left leg 
swelling and a new ulcer on his left fifth toe in September 
1997.  It was noted that he was also being followed for 
diabetes mellitus, peripheral vascular disease, status post 
right below-knee amputation, coronary artery disease, 
hypertension, chronic renal insufficiency, status post 
colostomy for familiar polyposis, and status post partial 
gastrectomy for peptic ulcer disease.  

In January 1998, he was hospitalized at a VA facility for 
amputation of his left fifth toe, which had become 
gangrenous.  During the hospitalization, he was noted to have 
other problems, including diabetes and chronic renal 
insufficiency.  He was discharged in February 1998.  The 
veteran sought follow-up VA outpatient treatment for his left 
foot amputation site, which was healing slowly.  In July 
1998, he underwent a pelvic and peripheral arteriography 
which revealed mild generalized pelvic arterial disease, 
moderate left superficial femoral artery disease, and severe 
left infrapopliteal arterial disease.  During an August 1998 
VA outpatient visit, it was noted that the veteran's left 
foot ulcer condition had dramatically improved.  

In August 1998, he underwent a neurological examination for 
VA purposes, where he continued to complain of pain and 
blisters in the left foot (which was bandaged).  Bacitracin 
and other ointments were applied three times a week by a 
nurse (his wife did it on the other days of the week).  
Following the examination, the physician concluded that the 
veteran had weakness of the left foot and sensory changes 
consistent with diabetic peripheral neuropathy.  The 
physician also asserted that if the veteran had had a 
significant frostbite injury, there would be some residual 
nerve damage but the main problem was progressive diabetic 
neuropathy and peripheral vascular disease (which the 
examiner could not link to a frostbite injury).  Without 
knowing the exact extent of the frostbite injury and 
resultant neurological damage, the physician asserted that he 
was forced to guess and say that it (the frost bite injury) 
was responsible for less than five percent of the veteran's 
current neurological problems.  

In September 1998, the veteran was hospitalized at VA and 
private facilities for chest pain.  He also underwent a 
consultation for hyperkalemia and metabolic acidosis.  

In an October 1998 letter, A. H. Marsigli, M.D., wrote that 
when he had seen the veteran earlier that month, he (the 
veteran) had been able to ambulate with a cane.  Dr. Marsigli 
noted that the veteran's left fifth toe had been amputated, 
resulting in a well-healed scar.  The veteran also had a 
bunion on the left side and blisters over the dorsal bunion 
area, with redness in the web spaces and multiple crusty 
areas.  There was a small ulcer with granulation of the first 
toe tip and mild hallux valgus (but no overlapping on the 
second toe).  There was some mild plantar incurvation of the 
left third toe with no calluses there or on the metatarsal 
heads.  Dorsalis pulse was palpable but extremely weak.  The 
tibialis posterior could not be palpated.  Dr. Marsigli 
concluded that the veteran had diabetic foot on the left with 
severe peripheral vascular insufficiency.  He believed that 
the veteran's main problem was the diabetic neuropathy and 
small vessel disease.  The left leg viability was considered 
very poor, and Dr. Marsigli speculated that the veteran would 
require a below-knee amputation of the left leg within the 
next couple of years.  Dr. Marsigli reiterated that the 
problems with the veteran's left foot were due to diabetic 
neuropathy and small vessel disease.  

In May 1999, the veteran sought VA outpatient treatment for 
blistering and swelling of his foot after apparently have 
stuck his foot in hot water.  It was noted that the left toe 
amputation site was well healed and looked great.  The third 
toe was edematous with whitish skin on the flexor surface.  
Mild distal foot edema also noted.  

At a May 1999 local hearing, the veteran stated that he last 
worked in 1985, when he worked as a dye bake operator.  This 
involved standing on his feet most of the day.  He said he 
stopped working because his feet would swell, burn, and ache 
all the time.  He recounted how his right foot and a left toe 
had been amputated and how his current treatment was an 
attempt to save the remainder of the left foot (which, 
according to the veteran, was continuing to turn "real 
black").  He said he had used a cane since the 1996 
amputation, and wore an orthopedic shoe on his left foot.  
While this kept a lot of pressure off of certain portions of 
his feet, it apparently did not prevent swelling.  

In September 1999, the veteran sought follow-up palliative 
treatment for his foot condition.  It was noted that his left 
foot was totally insensate, though there were no abrasions or 
discolorations.  The veteran underwent palliative debridement 
of his toenails and was told to return to the clinic in eight 
months.    

In early May 2000, the veteran was hospitalized at a VA 
facility for acute renal failure and pain in the chest and 
lower extremities.  Later that month, he had routine follow-
up diabetic foot care.  It was noted that he had last been 
seen in the foot clinic in September 1999.  He had no 
specific complaints of pain or discomfort in his left foot 
and was in no acute distress.  He underwent nail debridement 
of the left foot.   In November 2000, he was again 
hospitalized at a VA facility for acute renal insufficiency, 
hyperkalemia, and rhabdomyolysis.  Between late December 2000 
and February 2001, he was twice hospitalized at a private 
facility for acute renal insufficiency.  In May 2001, he 
sought routine treatment at a VA podiatry clinic.  He had no 
specific complaints of pain or discomfort associated with his 
left foot and was in no acute distress.  All mycotic toenails 
of the left foot were debrided.  

At a December 2001 private examination, he primarily 
complained about neurological symptoms (numbness, tingling, 
and burning) in the extremities, namely his hands.  He also 
complained of having extensive pain in multiple joints.  
Following an examination, he was diagnosed as having distal 
and proximal diabetic neuropathy, superimposed peripheral 
vascular disease, and some loss of visual acuity.  The 
examiner also noted that this combination of conditions made 
it difficult for the veteran to walk safely and that as a 
result, he used an assistive device to walk.       

In a questionnaire associated with the claims file in May 
2002, the veteran complained of constant foot pain, weakness, 
stiffness, swelling, heat, fatigue and lack of endurance.  He 
indicated that he was able to brush his teeth and dress 
himself, but was unable to shower, cook, vacuum, walk, drive, 
shop, take out trash, push a lawn mower, climb stairs, or 
garden.  

At a May 2003 VA examination, the veteran complained of pain 
and regular swelling in his left foot.  He ambulated 
minimally and used a motorized scooter.  Examination revealed 
that the right amputation and left fifth ray deletion sites 
were well healed.  His gait was mildly guarded but steady.  
In a March 2004 follow-up to this report, the VA examiner 
concluded that the left fifth ray deletion was "possibly" 
related to his frostbite injury, in that the cold weather 
trauma the veteran sustained in service was a factor that 
"may have contributed" to the development of gangrene and 
subsequent amputations.  However, the examiner noted that 
other factors included underlying diabetes, peripheral 
vascular disease, and a history of smoking.   

At a December 2003 podiatry follow-up visit, the veteran 
reported no specific complaints of pain or discomfort 
associated with his left foot, and he was in no acute 
distress.  His vascular status remained poor, as he had weak 
pedal pulses and cool skin temperature.  Light touch and 
proprioception were diminished.  There was no abscess or 
ulceration noted.  The skin remained atrophic and xerotic 
without fissuring.  All mycotic toenails of the left foot 
were debrided and the veteran was to return in six months for 
additional palliative care.  The veteran had a similarly 
uneventful palliative visit in April 2004.  

At VA "chronic disease management" visits in February 2004 
and July 2004, the veteran reported that he was able to 
function independently, that he had no recent falls, was able 
to feed, bathe, and dress himself, and was able to walk up 
and down four steps.  

In an August 2004 letter, the veteran reported having had 
(since discharge from active duty) a bad bladder, colon 
cancer, right leg amputation, left toe amputation, heart 
trouble, a burst appendix, and body aches.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14.  Where, however, separate 
and distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The veteran's bilateral foot disability has (since 1978) been 
assigned a maximum 50 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5276 (relating to acquired flatfoot).  None 
of the remaining rating criteria generally pertaining to the 
foot (Diagnostic Codes 5277-5284), provide for a rating in 
excess of 50 percent.  

While the veteran could (conceivably) be assigned a separate 
rating for his left fifth ray deletion under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5172, the VA examiner 
(in March 2004) did not state that it was likely, probable, 
or even at least as likely as not that the cold weather 
trauma the veteran sustained in service ultimately resulted 
in his amputation.  Indeed, the examiner specifically noted 
other factors (such as diabetes, peripheral vascular disease, 
and a history of smoking) ultimately helped lead to this 
surgery.  Therefore, a separate rating under Diagnostic Code 
5172 is simply not appropriate.  Likewise, because the 
veteran's various neurological symptoms (including those of 
the lower extremities) have not specifically been found to be 
secondary to his service-connected bilateral foot condition, 
separate ratings for neurological symptoms are also not 
warranted.  See 38 C.F.R. § 4.124a. 

Where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5010; VAOPGCPREC 23-97.  For 
decades, the RO has included arthritis as part of the 
veteran's service-connected bilateral foot disability.   
While it is unclear whether there is current radiological 
evidence of arthritis in the veteran's left foot, the medical 
evidence detailed above does not reflect that the veteran's 
disability involves limitation of motion per se.  Rather, the 
veteran's complaints (such as those he made in the May 2002 
questionnaire) have focused on pain, weakness, stiffness, 
swelling, fatigue, and lack of endurance.  No medical 
evidence has been submitted which reflects that the veteran's 
service-connected condition has specifically resulted in 
limitation of motion.  Therefore, the application of an 
additional 10 percent rating under Diagnostic Code 5003-5010 
would be inappropriate in this case.  

The Board has also considered whether additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Yet the rating criteria 
Diagnostic Code 5276 already contemplates "pain on . . . use 
accentuated," as well as "extreme tenderness" and marked 
foot deformity, which logically would result in 
incoordination.  Thus, an additional rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is inappropriate as 
it would constitute pyramiding.  Because Diagnostic Code 5276 
already contemplates "characteristic callosities," a 
separate rating for any skin symptoms of the veteran's left 
foot is also not warranted.  

The Board has also considered (as the RO did in its July 2004 
supplemental statement of the case) the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.   

The veteran was hospitalized in July 1996 for his right leg 
amputation and in January 1998 for his left fifth toe 
deletion.  There is some question as to whether the left toe 
deletion is actually even secondary to the veteran's service-
connected disability (as opposed to, say, his underlying 
diabetes, which is not service connected).  Even so, while he 
has subsequently sought follow-up and palliative treatment 
for his bilateral foot condition since his two foot 
operations, the symptoms of the veteran's condition have not 
actually warranted hospitalization.  Indeed, beginning with 
his September 1999 palliative visit, his foot condition has 
appeared quite stable.  At follow-up visits in May 2001, 
December 2003 and April 2004, he made no specific complaints 
of pain or discomfort associated with his service-connected 
condition.  On the other hand, the record is replete with 
reports of hospitalizations for other disabilities (none of 
which are service connected) such as a colon condition, chest 
pain, acute renal failure, hyperkalemia, and rhabdomyolysis. 

The veteran has asserted that his service-connected condition 
is preventing continued employment.  Yet he apparently last 
worked as a dye back operator in 1985, nearly ten years 
before his first amputation surgery in July 1996.  The report 
of that July 1996 hospitalization also included a notation 
that the veteran (even post amputation of the right lower 
leg) was capable of handling any clerical or work that did 
not require constant standing.  Since then, no VA examiner or 
other health care professional has concluded that the 
veteran's bilateral foot disability - separate from all of 
his other health conditions - has prevented him from working.  
The Board in no way wishes to minimize the severity of the 
veteran's service-connected condition; it is a serious 
ailment and certainly warrants the maximum 50 percent rating 
it has been assigned for over two decades.  However, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is simply not warranted in this case.

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 50 percent for weak feet 
with calluses and arthritis of the left foot is warranted. As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).





ORDER

Entitlement to a rating in excess of 50 percent for weak feet 
with calluses and arthritis of the left foot is denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



